MILLS, Chief Judge.
After the trial court had entered a final judgment of dissolution of marriage and that final order was appealed to this court and after both the trial court and this court denied motions to stay, appellant-husband filed a motion for contempt based on appel-lee-wife’s failure to comply with the final judgment in that she allegedly failed to deliver or make available personal property called for in the judgment.
The trial court entered an order entitled “Order Denying Parties’ Motions for Contempt Judgments” in which it asserted it had no jurisdiction to grant or deny the motion at issue here and another motion by the appellee-wife or to even entertain them. It is from this order that appellant-husband appeals. We reverse.
The trial court has the authority to enforce its orders, judgments, and decrees when enforcement of the award has not been stayed or superseded. Glasser v. Hacket, 37 Fla. 358, 20 So. 532 (1896); Coggan v. Coggan, 183 So.2d 839 (Fla.2d DCA 1966). Accordingly, we reverse and remand to the trial court for its consideration of appellant’s motion for contempt on the merits.
REVERSED and REMANDED.
BOOTH and LARRY G. SMITH, JJ., concur.